OPINION DISSENTING IN PART
Mollison, Judge:
I am in accord with that portion of the decision rendered by my colleagues which holds that the combination articles, consisting of a container, stand, spigot, pail, and drip plate, form a single entity for tariff purposes and were properly assessed with duty by the collector as entireties under the provision for manufactures of which wood is the component material of chief value, not specially provided for, in paragraph 412 of the Tariff Act of 1930, as modified.
I am, however, constrained to dissent from that portion of the decision which applies the same classification to the separately invoiced containers. I am of the opinion that these are properly classifiable under the provision in paragraph 407 of the said act, as modified, for—
*147Casks, barrels, and hogsheads (empty), of wood, not specially provided for (except beer barrels and beer kegs) * * *,
as claimed by the plaintiff.
That merchandise consists of wooden containers having the shape commonly associated with barrels or casks, i.e., they are round, longer than they are wide, and have a bulge, or their greatest diameter, at the center. They are made with oak staves and one fixed wooden head, and are bound by four metal hoops. The other end of some of the articles has a loose-fitting wooden lid or cover, while the balance of the articles has a cover made of a plastic material, which can be screwed on for a tighter closing than that provided by the wooden covers. All of the articles were imported empty, have a liquid capacity of one-half gallon, and there does not seem to be any question but that they are not beer barrels or beer kegs.
All of the kegs are liquid-tight, and, according to the record, are used for holding and dispensing such diverse items as pretzels, popcorn, cookies, chocolates, or pickles. The evidence establishes that they are sold in the United States as “half-gallon kegs.”
In the Dewey case, discussed by the majority in its opinion, this court had before it for consideration the tariff classification of wooden containers of 500-gallon capacity, which had been classified for duty purposes, as was the merchandise at bar, under the manuf actures-of-wood provision in paragraph 412 of the Tariff Act of 1930, and, like the merchandise at bar, was claimed to be properly dutiable under the provision in paragraph 407 of the said act for “casks, barrels, and hogsheads.”
In determining the issue, this court cited prior decisions wherein it had been held that the capacity of the container was controlling as to whether it was a cask, barrel, or hogshead, and held that, inasmuch as the 500-gallon capacity of the imported containers was in excess of any capacity indicated by lexicographers for casks, barrels, or hogsheads, they were excluded from the tariff provision therefor. George F. Dewey v. United States, 70 Treas. Dec. 1193, Abstract 35249.
On appeal, the decision of this court was reversed (George F. Dewey v. United States, 25 C.C.P.A. (Customs) 174, T.D. 49272), the majority of our appellate court pointing out that the terms “casks, barrels, and hogsheads,” in their common understanding, had two general meanings, the primary meaning being that of the name of a container in terms of its form and structure, but having no reference to the size or quantity which it might hold, and the other meaning being as a unit of measure. As used in paragraph 407, our appellate court held, the terms were the names of articles, and, in applying such construction in tariff classification under paragraph 407, it was to be used without reference to the size or measure of the article.
*148I note that, during the course of the appeal in the Dewey case, supra, counsel for the Government therein advanced the argument, very similar to the holding of the majority herein, i.e., that the articles intended to be covered by the provisions of paragraph 407 were only those which, by their nature and use, as well as their size, were primarily commercial shipping containers. That argument, however, did not meet with the concurrence of the majority of our appellate court.
I am of the opinion that the decision of the majority of our appellate court in the Dewey case constitutes authority controlling the action to be taken herein. The kegs at bar, in form and structure, certainly respond to the primary definition of the terms “casks” or “barrels,” as set forth in the majority opinion in that case. The facts that the kegs have one end which is removable, rather than fixed, and that that end has a knob or handle to aid the user in gaining access to the contents, I regard as immaterial to the tariff classification of the articles. Certainly, a container which otherwise would be a cask or barrel would be none the less so because in place of one end it had a removable lid or cover with a knob or handle.
In my view, the articles at bar do not simulate kegs — in name, form, and structure, they are kegs, which is a form of casks or barrels. A cask or barrel is a container of a certain form and structure which may hold anything for any purpose — transportation, storage, or dispensing. The fact that a small keg may be used in the manner in which jars are used to hold and dispense pretzels, popcorn, cookies, chocolates, or pickles does not make it a jar — it is still a keg and what it may hold has nothing to do with what it is.
Our appellate court has held that neither size, capacity, nor commercial character or use as shipping containers is to be weighed as a factor in determining the classification of casks, barrels, or hogsheads, and I believe that we should find the kegs at bar to be embraced by the common meaning of the term “casks” or “barrels” and to be properly classifiable under those terms, as used in paragraph 407, supra.
I would, therefore, sustain the protests as to the items which are described on the invoice involved in the entry covered by protest 32991A-K as—
504 new oakwood kegs with wooden lid, 4 yellow brass hoops varnished outside
and as—
60 new oakwood keg's with plastic screw covers, 4 yellow brass hoops varnished outside,
and, to that extent, respectfully dissent from the decision of the majority herein.